Per Curiam,
The injuries sustained by the appellee were caused by the breaking of an iron hook in the foundry of his em*113ployer. The negligence of the defendant was the fundamental question in the case, and could not have been taken from the jury, in view of the evidence of the crystallization of the hook, caused, according to the testimony of several witnesses, by its long use. Whether the defendant had been negligent in not testing or inspecting it from time to time was a matter for the jury. As we have not been convinced that any of the assignments of error, complaining of rulings on offers of evidence, ought to be sustained, the judgment is affirmed.